Per Curiam,
In their affidavit of defence, the defendants, under the rule, of court, tendered judgment for $74.57, part of plaintiffs’ claim, and made defence as to the residue. Plaintiffs, in their counter affidavit, refused to accept the amount for which judgment was tendered and averred they were not “ bound to take notice of said tender, as the money was not paid into court, nor' did plaintiffs issue execution therefor.” No further action appears to have been taken until five days before trial of the case, when defendants, upon leave granted, paid into court $84.12, the amount tendered with costs and interest to date of payment. The case was tried and on February 16th a verdict for $74.57 was rendered in favor of plaintiffs. Afterwards defendants moved the court for an order on plaintiffs to pay all costs of the proceedings to recover the residue of their .claim,exclusive of the amount tendered and afterwards paid into court; and upon due consideration the order, which is the subject of complaint here, was accordingly made. The only question is whether the court erred in construing its own rule.
In view of the foregoing facts and the provisions of the rule' referred to, we think there was no error in construing the1 -after, or in making the order complained of. The rule in1 question is promotive of justice, and tends to speed the final disposition of causes, and should therefore be liberally con-strued. The court is the best judge of its own rules, and unless its construction of them is clearly erroneous we are not disposed to interfere.
Order'affirmed with costs to be paid by appellants.